Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 7, 2003, which ruled that claimant was ineligible to receive unemployment insurance benefits because he failed to comply with reporting requirements.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant was ineligible to receive unemployment insurance benefits effective March 17, 2003 through May 18, 2003 because he failed to comply with reporting/registration requirements. “Certifying for benefits in *830accordance with the Labor Law and the applicable regulations is a necessary prerequisite to eligibility for benefits” (Matter of Prieto [Commissioner of Labor], 255 AD2d 859, 860 [1998] [citation omitted]). While deficiencies in this regard can be excused where good cause is demonstrated, this is a factual question for the Board to resolve (see Matter of Del Vecchio [Commissioner of Labor], 288 AD2d 548, 549 [2001]). Here, claimant maintained that for over eight weeks after filing his initial claim for benefits via the Internet, he made numerous attempts to call the Department of Labor for assistance because he could not remember his personal identification number. Despite his efforts, claimant contends that he was unable to reach anyone to assist him in resetting his personal identification number. A representative from the Department of Labor, however, testified that there was nothing wrong with the phone system during the period in question. Furthermore, claimant’s wife was able to reach the Department of Labor on the first day she tried. Under these circumstances, we find no reason to disturb the Board’s decision (see Matter of Chen [Commissioner of Labor], 307 AD2d 580 [2003]; Matter of Baker [Commissioner of Labor], 260 AD2d 887 [1999], lv dismissed 94 NY2d 818 [1999]). Claimant’s remaining contention regarding the production of telephone records from the Department of Labor has been reviewed and found to be without merit.
Cardona, P.J., Crew III, Spain, Carpinello and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.